Citation Nr: 0613465	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Basic eligibility for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2003.

This decision is limited to the issue of whether the veteran 
has basic eligibility for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.  The issue of the specific assistance in 
automobile and adaptive equipment to which the veteran may be 
entitled has not been developed or adjudicated by the RO, and 
is REFERRED to the RO for initial consideration.


FINDING OF FACT

The veteran is in receipt of VA compensation under 
38 U.S.C.A. § 1151 for residuals of fracture of the cervical 
spine, to include loss of use of both lower extremities.  


CONCLUSION OF LAW

Basic eligibility for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
is established.  38 U.S.C.A. §§ 1151, 3901 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.808 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds there has been adequate VA compliance with 
the notice and duty to assist provisions of the law, and 
that, in view of the outcome discussed below, any 
deficiencies have not prejudiced the outcome.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The veteran is in receipt of VA compensation for disabilities 
found to have resulted from a VA hospitalization, pursuant to 
38 U.S.C.A. § 1151, which provides that compensation will be 
awarded in the same manner as if service-connected for 
qualifying additional disability caused by Department of 
Veterans Affairs (VA) hospital care, medical or surgical 
treatment, or examination, or proximately caused by VA's 
provision of training and rehabilitation services or by 
participation in a compensated work therapy program.  His 
compensation includes a 100 percent disability rating for 
residuals of fracture of the cervical spine, with 
quadriplegia, and special monthly compensation on account of 
loss of both legs.  In September 2003, he filed an 
application for automobile or other conveyance and adaptive 
equipment.  The veteran's claim was denied on the basis that 
his disabilities were not related to service.  

A veteran is eligible for financial assistance in acquiring 
an automobile or other conveyance and adaptive equipment, if 
certain disability requirements are met, due to disability 
"contracted in or aggravated by active military, naval, or 
air service."  38 U.S.C.A. § 3901(1)(A).  In a March 2004 
precedent opinion, the VA Office of General Counsel held that 
a veteran's entitlement under section 1151(a) to compensation 
for a disability "as if" service connected does not satisfy 
the explicit requirement of 38 U.S.C.A. § 3901(1)(A) that the 
disability result from "injury incurred or disease 
contracted in or aggravated by active military, naval, or air 
service."  VAOPGCPREC 03-2004, 69 Fed. Reg. 25181 (2004).  
Since the compensation for the veteran's disabilities was 
awarded under 38 U.S.C.A. § 1151, his claim for automobile 
assistance was denied based on this opinion.  

In December 2004, however, subsequent to the transfer of the 
case to the Board, Congress passed legislation amending 
38 U.S.C.A. § 1151 to specifically provide that a qualifying 
additional disability under that section shall be treated in 
the same manner as if it were a service-connected disability 
for purposes of Chapter 39, relating to automobiles and 
adaptive equipment.  38 U.S.C.A. § 1151(c)(2) (West Supp. 
2005), added by Veterans Benefits Improvement Act of 2004, 
P.L. 108-454, 118 Stat. 3598 (Dec. 10, 2004).  Thus, since 
the amended statute expressly provides for eligibility for 
automobile assistance for disabilities qualifying under 
38 U.S.C.A. § 1151, VAOPGCPREC 03-2004 is no longer 
controlling as to that issue, and it must be determined 
whether the veteran meets the other eligibility requirements.

In order to qualify for financial assistance in the purchase 
of an automobile, a veteran must have, as a result of 
qualifying disability, loss or permanent loss of use of one 
or both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to a 
specified degree.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. 
§ 3.808(b).  Since the veteran is in receipt of special 
monthly compensation for loss of use of both lower 
extremities, he meets the requirements for loss of use of one 
or both feet, and, accordingly, is an "eligible person" for 
purposes of entitlement to automobiles and adaptive 
equipment.  

The extent of any such benefits is dependent upon additional 
factors, such as the nature of the disabilities, and whether 
the veteran is going to drive the vehicle.  See 38 U.S.C.A. 
§  3902; 38 C.F.R. § 3.808.  Because the RO denied the claim 
on the basis that the veteran was not an "eligible person," 
these matters have not been developed or addressed by the RO, 
and are beyond the scope of this decision.  


ORDER

Basic eligibility for financial assistance in the purchase of 
an automobile or other conveyance is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


